GOODWIN, Circuit Judge,
concurring.
The dissent invites a brief comment on the malleability and context-dependence of the word “wanton.” In literature “wanton” can be found as a noun, and as an adjective with half a dozen meanings. In legal usage, it appears most often coupled with “willful” as a combined epithet carrying pejorative freight. Case law in the State of Washington sheds light on legal usage: willful or wanton conduct is either knowing and intentional, or it evinces a reckless disregard for the safety of the person injured. See, e.g., Sikking v. National Railroad Passenger Corp. 52 Wash. App. 246, 758 P.2d 1008 1004 (1988).
*335The Restatement (Second) of Torts § 500 (1965) (updated 2004) teaches that reckless disregard involves knowing or having reason to know of facts which would lead a reasonable person to realize, not only that his conduct creates an unreasonable risk of physical harm to another, but also that such risk is substantially greater than that which is necessary to make his conduct negligent. The difficult question in this case is made somewhat more difficult because the facts require us to delete “willful” from the epithet. With volition removed, we are left with the meaning of reckless disregard in light of ambiguous facts.
The reviewing court once again faces the ageless question whether the application of an uncertain standard is, on the facts of a particular case, work for the court or work for the jury. Two members of the court think the facts known to the locomotive engineer made his conduct sufficiently problematic that a jury should decide whether that conduct showed a reckless disregard for the safety of others. The alternative is for the trial judge to take the question away from the jury because only one answer is viable as a matter of law. When words like “reasonable” and “unreasonable” appear in a standard of conduct, intuition suggests that juries are better fitted than are judges, to make the choice, because reasonableness is based largely on accumulated human experience. I concur.